i          i        i                                                                          i       i       i




                                   MEMORANDUM OPINION

                                            No. 04-08-00791-CV

                           IN THE INTEREST OF J.C., N.C., and J.N.H.

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007-PA-02742
                         Honorable James F. Clawson, Jr., Judge Presiding1

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: April 1, 2009

AFFIRMED

           This is an appeal from the trial court’s order denying appellant’s motion for new trial

following the trial court’s order terminating appellant’s parental rights. We affirm.

           In a single issue on appeal, appellant complains that the associate judge who denied her

motion for new trial on the grounds that it was frivolous was not the same judge who heard the

underlying termination proceeding. Appellant contends the appropriate remedy here is to abate the




           1
         … The Honorable James F. Clawson, Jr., sitting by assignment, presided over the underlying termination
proceeding. The Honorable Richard Garcia, Associate Judge, presided over the hearing on appellant’s motion for new
trial.
                                                                                       04-08-00791-CV

appeal and direct the Regional Administrative Judge to “arrange for [the trial judge] to hear” the

motion for new trial.

       Appellant initially sought to have the motion for new trial and statement of appellate points

heard by the trial judge; however, an associate judge was assigned to hear the matter. At the new

trial hearing, appellant did not object to having the associate judge hear the motion and statement

of appellate points. In In re B.L.D., 113 S.W.3d 340, 353 (Tex. 2003), the Supreme Court held that

error preservation rules apply to parental rights termination cases. The Court stated there is a strong

interest in Texas in ensuring that our trial courts have the opportunity to correct errors.         Id.

“Appellate review of potentially reversible error never presented to a trial court would undermine

the Legislature’s dual intent to ensure finality in these cases and expedite their resolution.” Id. We

recognize there may be logistical issues when a visiting judge presides over termination cases and

then is unavailable to hear the motion for new trial and statement of appellate points within the

statutorily expedited time frame; however, we must apply the error preservation rules. Because

appellant did not object to having the associate judge hear the motion for new trial, we conclude the

complaint was not preserved for our review. TEX . R. APP . P. 33.1.

                                          CONCLUSION

       We overrule appellant’s issue on appeal and affirm the trial court’s judgment.



                                                        Sandee Bryan Marion, Justice




                                                  -2-